EXHIBIT 23.2 De Meo, Young, McGrath A Professional Services Company SUITE 517 SUITE 459 2 2 FORT LAUDERDALE, FLORIDA 33308 BOCA RATON, FLORIDA 33431 (954) 351-9800 (561) 447-9800 FAX (954) 938-8683 FAX (561) 391-8856 dym@dymco.net boca@dymco.net ————— ————— Robert E. McGrath, CPA Anthony De Meo, CPA*, ABV,PFS Roberta N. Young, CPA Michael I. Bloom, CPA - - ————— - *regulated by the State of Florida CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in this Registration Statement on Form S-8 pertaining to the Medical Connections Holdings, Inc. 2010 Stock Incentive Plan of our report dated March 24, 2010, with respect to the consolidated financial statements of Medical Connections Holdings, Inc.included in its Annual Report on Form 10- K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. /s/ De Meo, Young, McGrath, CPA’s September 15, 2010 Boca Raton, Florida
